                                                                            - -
                                                                           FILED--------1
 1
 2                                                                         NOV 2 0 2019              I
 3                                                                    CLERK US DISTRICT COURT
                                                                   SOUTHERN DISTRICT OF CALIFORNIA
                                                                   BY                      DEPUTY
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   THEODORE J. NEWTON,                             Case No.: 19cv511-LAB(KSC)
12                              Plaintiff,
                                                     ORDER DENYING PLAINTIFF'S
13   V.                                              MOTION FOR APPOINTMENT OF
                                                     COUNSEL; ORDER DENYING
14   S. EATMON,                                      PLAINTIFF'S MOTION FOR
15                              Defendant.           CLARIFICATION AS MOOT
16                                                   [Doc. Nos. 27, 29.]
17
18         Plaintiff Theodore J. Newton, a state prisoner proceeding prose and informa
19 pauperis, filed this action pursuant to Title 42, United States Code, Section 1983,
20   alleging that a correctional officer at the Richard J. Donovan Correctional Facility used
21   excessive force against him. [Doc. No. l .] Before the Court are plaintiffs second Motion
22   for Appointment of Counsel [Doc. No. 27] and plaintiffs Motion for Clarification [Doc.
23   No. 29]. In an Order filed on August 13, 2019, the Court denied plaintiffs prior Motion
24   for Appointment of Counsel. [Doc. No. 19.] For the reasons outlined more fully below,
25   the Court finds that plaintiffs Motion for Appointment of Counsel and Motion for
26   Clarification must be DENIED.
27         Motion for Appointment of Counsel. In his Motion for Appointment of Counsel,
28   plaintiff requests that the Court appoint counsel, because he is "clearly in doubt" about


                                                                                   19cv5 l l-LAB(KSC)
     1 the entire case. [Doc. No. 27.] In his prior Motion for Appointment of Counsel, plaintiff
 2 requested that the Court appoint counsel for several reasons. First, plaintiff claimed that
 3      "imprisonment [would] greatly limit his ability to litigate." [Doc. No. 11, a p. l .]
 4      Second, plaintiff argued that the issues in this case "are complex and will require
 5      significant research and investigation," and he has only "limited access to the law library
 6      and limited knowledge of the law." [Id.] Third, plaintiff claimed that "a trial in this case
 7      [would] likely involve conflicting testimony, and counsel would better enable plaintiff to
 8 present evidence and cross examine witnesses." [Id.] Fourth, plaintiff represented that he
 9      is unable to afford counsel. [Id.]
10            As the Court explained in the prior Order of August 13, 2019, an indigent's right to
11      appointed counsel has been recognized to exist "only where the litigant may lose his
12      physical liberty ifhe loses the litigation." Lassiter v. Dep 't ofSoc. Servs. ofDurham Cty.,
13     N. C., 452 U.S. 18, 25 (1981). District Courts generally lack authority to require counsel
14     to represent indigent prisoners in Section 1983 cases. Mallard v. U.S. Dist. Court for S.
15     Dist. of Iowa, 490 U.S. 296, 298-309 (1989).             However, in certain "exceptional
16     circumstances," the Court may request the voluntary assistance of counsel. Terrell v.
17     Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).
18            "A finding of exceptional circumstances reqmres an evaluation of both the
19     likelihood of success on the merits and the ability of the petitioner to articulate his claims
20 prose in light of the complexity of the legal issues involved." Terrell, 935 F.2d at 1017
21     (internal citations omitted). "Neither of these factors is dispositive and both must be
22     viewed together before reaching a decision." Id. (internal citation omitted).
23            Here, there is currently no basis to support a finding of exceptional circumstances.
24     First, the record is not sufficiently developed, so the Court cannot determine the likelihood
25     of success on the merits. Second, there is nothing from which the Court could conclude
26     plaintiff lacks the ability to articulate and prosecute his claims pro se. Plaintiff has
27     demonstrated a knowledge of the essential facts supporting his claim, which appear
28     relatively straightforward and uncomplicated. In addition to his Complaint, which survived

                                                     2

                                                                                     19cv5 l l-LAB(KSC)
     1 the initial screening required by 28 U.S.C. §§ 1915(e)(2) and 1915A, plaintiff opposed
 2      defendants' Motion for Summary Judgment and filed Objections to this Court's Report and
 3 Recommendation Re Defendants' Motion for Summary Judgment. [Doc. No. 6, at pp. 4-7;
 4      Doc. No. 15; Doc. No. 20; Doc. No. 30.] Therefore, plaintiff has clearly shown an ability
 5 to effectively articulate his claims and communicate with the Court in this action.
 6            Third, a pro se prisoner's inability to afford an attorney, standing alone, is not
 7      enough to show exceptional circumstances.         This and other hardships imposed by
 8 incarceration "are difficulties which any litigant would have in proceedingpro se; they do
 9      not indicate exceptional factors." Woodv. Housewright, 900 F.2d 1332, 1335-1336 (9th
10      Cir. 1990).
11            Finally, pro se litigants are afforded some leniency to compensate for their lack of
12     legal training. "In civil rights cases where the plaintiff appears pro se, the court must
13     construe the pleadings liberally and must afford plaintiff the benefit of any doubt." Jackson
14     v. Carey, 353 F.3d 750, 757 (9th Cir. 2003) (internal citation omitted). This also applies to
15     motions. Bernhardt v. Los Angeles Cty., 339 F.3d 920, 925 (9th Cir. 2003). Accordingly,
16     plaintiffs prose status will be taken into consideration by the Court when his filings are
17     reviewed.
18            For these reasons, the Court finds that plaintiffs second Motion for Appointment of
19     Counsel must be DENIED. [Doc. No. 27.]
20           Motion for Clarification. In his Motion for Clarification, plaintiff requests that the
21     Court advise him of the status of defendants' Motion for Summary Judgment and his
22     Opposition thereto. [Doc. No. 29.] Shortly before the Court received this Motion from
23     plaintiff, a Report and Recommendation Re Defendants' Motion for Summary Judgment
24     was filed in this case. [Doc. No. 25.] The record indicates plaintiff received a copy of this
25     Report and Recommendation, because he recently filed Objections thereto. Plaintiffs
26     Objections to the Report and Recommendation clearly indicate plaintiff is now aware of
27     the status of defendants' Motion for Summary Judgment. [Doc. No. 30.] In due course,
28     ///

                                                     3
                                                                                    19cv5 ll -LAB(KSC)
 1   the District Court will rule on the Report and Recommendations and plaintiffs Objections
 2   thereto. Accordingly, plaintiffs Motion for Clarification is moot.
 3                                            Conclusion
 4         For the foregoing reasons, the Court finds that plaintiff has not shown there are
 5 "exceptional circumstances" for the appointment of counsel in the case. Accordingly, IT
 6   IS HEREBY ORDERED that plaintiffs Motion for Appointment of Counsel is DENIED.
 7   [Doc. No. 27.] Plaintiffs Motion for Clarification is DENIED as moot, because the record
 8   indicates plaintiff is aware of the status of defendants' Motion for Summary Judgment and
 9   his Opposition thereto. [Doc. No. 29.]
10         IT IS SO ORDERED.
11   Dated: November 2.b     , 2019
12
                                                 Hon. a e . rawford
13
                                                 United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                                  l 9cv5 l l -LAB(KSC)
